Citation Nr: 1445755	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  07-34 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 0 percent prior to November 20, 2012, and 20 percent from that date for a low back disability.

2.  Entitlement to an initial disability rating in excess of 0 percent prior to November 20, 2012, and 10 percent from that date for a right knee disability. 

3.  Entitlement to an initial disability rating in excess of 0 percent prior to November 20, 2012, and 10 percent from that date for eczema. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 2000 to April 2007.  These matters come to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, as part of the Benefits Delivery at Discharge (BDD) program which, in pertinent part, granted service connection for low back strain rated 0 percent, effective May 1, 2007, granted service connection for right knee retropatellar pain syndrome rated 0 percent, effective May 1, 2007, and granted service connection for eczema rated 0 percent, effective May 1, 2007.  The record reflects that the Veteran's claims file is now in the jurisdiction of the Phoenix, Arizona RO. 

An interim (January 2013) rating decision by the Phoenix, Arizona RO increased the disability rating for low back strain to 20 percent from November 20, 2012, increased the disability rating for the right knee disability to 10 percent from November 20, 2012, and increased the disability rating for eczema to 10 percent from November 20, 2012.  As the awards of increased disability ratings for low back strain, right knee disability, and eczema were less than the maximum available benefit, the claims remain in controversy.  See AB v. Brown, 6 Vet. App. 35, 38 (1992).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On the Veteran's substantive appeal received November 2007, he requested a Travel Board hearing.  A November 2007 letter to the Veteran provided notice of the wait time for hearings, the types of hearings offered, and explained to the Veteran that he could change his type of hearing.  The Veteran's November 2007 response to that notification letter shows that the Veteran wished to wait for a Travel Board hearing.  

A January 2010 letter to the Veteran informed him that he had been scheduled for a Travel Board hearing on March 5, 2010.  A February 2010 statement from the Veteran requested that the March 2010 hearing be rescheduled due a travel conflict and that he would be available for a hearing any time after July 31, 2010.  A March 2010 letter to the Veteran acknowledged his request to reschedule the hearing and notified the Veteran that his hearing will be scheduled for after July 31, 2010 as requested.  

An August 2014 letter to the Veteran again provided notice of the wait time for hearings, the types of hearings offered, and explained to the Veteran that he could change his type of hearing.  The Veteran has not responded.  Nonetheless, the Veteran has neither requested to withdraw his request for a Travel Board hearing, nor has he requested a different type of hearing in lieu of a Travel Board hearing.

A hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  38 C.F.R. § 20.700(a) (2013).  The Veteran has indicated his desire to appear in person before the Board to present testimony in support of his appeal; however, his postponed March 2010 hearing has not been rescheduled.  Therefore, the case is remanded for the Veteran to be scheduled for an in-person hearing at the RO before a Veterans Law Judge.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for an in-person hearing at the Phoenix RO with a Veterans Law Judge.  The RO should notify the Veteran and his representative of the date, time and place of the hearing.  After the hearing is conducted, or in the event the Veteran withdraws the hearing request or fails to report for the hearing, the claims file should be returned to the Board for appellate review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



